EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin J. Ripley on 11 March 2022.

The application has been amended as follows: 
In the claims (as filed 28 February 2022): 
In claim 1 / ll. 9-10, “wherein the ribbed surfaces include” now reads “wherein each of the ribbed surfaces includes”
In claim 2 / ll. 2, “and first, second, third and fourth” now reads “and the plurality of seal sections includes first, second, third and fourth”
In claim 3 / ll. 2, “by connector portion” now reads “by a respective connector portion”
In claim 5 / ll. 1-2, “the first, second, third, and fourth seal sections” now reads “the plurality of seal sections” 
In claim 6 / ll. 1-2, “the first, second, third, and fourth seal sections” now reads “the plurality of seal sections” 
In claim 11 / ll. 5, “seal sections” now reads “seal segments” 
In claim 11 / ll. 5-6, “wherein the ribbed surfaces include” now reads “wherein each of the ribbed surfaces includes”
In claim 12 / ll. 2, “and first, second, third, and fourth seal sections” now reads “and the plurality of seal segments includes first, second, third, and fourth seal segments”
In claim 13 / ll. 2, “sections” now reads “segments” 
segments” 
In claim 16 / ll. 2, “sections” now reads “segments” 
Claim 20 is cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, an assembly comprising a seal assembly including a plurality of seal sections or segments in an overlapping configuration, each seal section or segment having a ribbed surface including a central spline extending in a radial direction and a plurality of concentric ribs extending outwardly from the central spline. The claims distinguish over the uncovered relevant art cited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. US 5,906,595 to Powell et al. discloses a seal comprising ribs (col. 8 / ll. 59-67), shown in FIGs. 9-10. 
U.S. Patent Application Publication No. US 2019/0142458 to Zhu discloses a seal comprising radial and concentric ribs (¶77), shown in FIG. 13. 
U.S. Patent Application Publication No. US 2020/0367932 to Baril et al. discloses a seal comprising radial and concentric ribs (¶47-48), shown in FIG. 2. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                 

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775